Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawing submitted on 09/13/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 rejection under 35 U.S.C. 101 has been withdrawn based on the claim amendment.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1, and 16-17 interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, has been withdrawn based on applicant amending the said claims with reciting sufficient structure i.e. “circuit”  to perform the claimed function thus rebutting the interpretation. 
Double Patenting
Claims 1, and 19-20 nonstatutory double patenting rejection based on claims 1 and 19-20 of U.S. Patent No. 11264014,  has overcome based on timely filing an TD in compliance with 37 CFR 1.321 (c ) or 1.321 (d). 

Response to Amendment
Claims 1-20 are currently pending in the application and among them claims 1, and 19-20 are independent claims and claims 1-6, 8-13, 16-18, 20 has been amended.

Response to Arguments
Applicant's arguments filed with respect to claims 1-20 have been fully considered but they are not persuasive. Applicant’s haphazard argument has been responded by the examiner below and arguments that are not specific to a claim limitation has not been responded since the ground of the argument is not clear.
Applicant Argument 1:  Rather, the Examiner must identify an apparent reason to combine the known elements in the fashion claimed. Id. "Rejections on obviousness grounds cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." Id., citing In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006).
Examiner Response 1:  Examiner, clearly provided a rational with an articulated reasoning even though the rational for combination is not necessarily has to be  either from disclosures of the cited prior art or specific problem solved by the invention rather than the considering of fact finding  (See MPEP 2141 III.  Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, …"mere existence of differences between the prior art and an invention does not establish the invention’s nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976).In determining obviousness, neither the particular motivation to make the claimed invention nor the problem the inventor is solving controls. The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. See 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a). Factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap.).
  Also see MPEP 2144, I.  The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and MPEP 2144, IV - It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention).
Examiner clearly recited all the facts based on the prior art teaching in the obvious rejection along with the articulated rational, therefore the argument is not persuasive.

Applicant Argument 2: Christoph fails to teach a correlator, as claimed, configured to determine at least one signal correlation between at least a group of the first sub-band signals and at least a group of the second sub-band signals. Applicant is aware that the Examiner also cited paragraph 17 of Christoph, which refers to the possible use of analysis filter banks, however, Christoph does not teach, nor fairly suggest the exact signal processing as claimed, namely first/second audio input -> first/second filter bank to provide first/second sub-band signals -> correlator circuit. As mentioned, Christoph paragraph 20 refers to using microphone signals for determining a correlation and not, as claimed at least a group of first sub-band signals and at least a group of second sub-band signals. Verbeke's technology has little to do with the claimed invention and clearly fails to teach the correlator circuit and attenuator circuit as claimed.
Examiner Response 2: The prior art Christoph et al. clearly teaches first the 
First/Second audio input and first/second filter bank to provide first/second sub-band signals by teaching “[0015] …each voice command device includes one or more microphones, wherein each microphone is configured to capture an audio signal. [0020] …two or more audio signals captured by spaced-apart microphones… [0024] detecting speech signal may further comprise detecting speech activity of at least two different human speakers using voice recognition based on speaker recognition methods.”, which Corresponds to the limitation “first/second audio input”;    Paragraph [0017] teach: “The processing of the captured signals may be performed in the time domain and/or frequency domain or in a frequency sub-band regime. For this purpose, the microphone signal may be subjected to a Fourier transform, in particular, a fast Fourier transform, a Discrete Fourier transform or the like or to filtering by analysis filter banks for transforming the microphone signal into the frequency domain. in particular…filtering by analysis filter banks for transforming the microphone signal into the frequency domain. Paragraph [0024] further teach that “[0020] Voice activity detection may be carried out based on measures determined from the microphone signal, wherein the different measures include spectral slope, correlation coefficients, log likelihood ratios, cepstral and weighted cepstral coefficients, which are determined from the Fourier coefficients of the logarithm of the spectral density,…” and [0023] The speech detection may be carried out continuously on a frame-by-frame basis, or with a predetermined, possibly configurable, frame-size, … [0024] teaches “…detecting that speech signals of at least two different human speakers are comprised in the detected speech signal. This may be achieved by a spectral analysis of the speech signal and by identifying at least two different spectral characteristics of the speech signal……a spectral analysis based on the pitch of the detected speech signal,  a detection of formants in the spectrum or any other spectral characteristics as known in the art. [0027] In one particular embodiment, the signal to be subtracted from the microphone signal may be determined from the output audio signal using an acoustic transfer function for the transfer of the audio signal from the at least one loudspeaker to the one or more microphones. [0032] … several filtering units for filtering the captured audio signals …or further processing them in the processor unit, one or several filtering units for filtering received audio signals ”.  
It is therefore very obvious from the above teaching that the captured two voice signals which are captured by microphones are transformed into a frequency sub-bands or frequency sub-domains by filter banks and where a specific frequency sub-bands of interest are identified by correlating (comparing) and/or filtering the specific frequency sub-band from the capturing sub-band signals.  

  Further the filterbanks and correlation circuit functionality to attenuate a particular sub-band signal from group of sub-band signals are well-known (According to Chirstoph teaching in [0024] a spectral analysis based on the pitch of the detected speech signal as known in the art.) and well-known can be shown  by Jones (US 2017/037447 A,) in [0008] an input unit for providing a time-domain electric input signal y(n) as digital samples representing said composite sound signal in a frequency range of operation forming part of said given frequency range, n being a time-sample index, [0009] an analysis filter bank subdividing said frequency range of operation, or a part thereof, of said composite sound signal into a plurality of frequency sub-bands and providing corresponding frequency sub-band signals; [0010] a signal processing unit connected to said analysis filter bank and comprising [0011] a band grouping unit for arranging frequency sub-bands in sub-band-groups based on comparable characteristics among the plurality of frequency sub-band signals; [0012] an envelope extraction unit for calculating a group envelope for each of said sub-band groups, said group envelope comprising peaks and troughs; [0013] an enhancement unit for providing an enhancement function for each sub-band group configured to enhances said peaks in the group envelope and/or attenuate said troughs in the group envelope; [0030] In an embodiment, the hearing device, e.g. the microphone unit, and or the transceiver unit, comprise(s) a TF-conversion unit (e.g. an analysis filter bank) for providing a time-frequency representation of an input signal. In an embodiment, the time-frequency representation comprises an array or map of corresponding complex or real values of the signal in question in a particular time and frequency range. In an embodiment, the TF conversion unit comprises a filter bank for filtering a (time varying) input signal and providing a number of (time varying) output signals each comprising a distinct frequency range of the input signal. In an embodiment, the TF conversion unit comprises a Fourier transformation unit for converting a time variant input signal to a (time variant) signal in the frequency domain. 
In the office action Verbeke et al. also teach a correlator, to determine signal correlation between at least a group of the first sub-band signals and at least a group of the second sub-band signals(select one or more characteristic frequency sub-bands in the sound using any technically feasible technique (e.g., sound spectrogram analysis) or select a frequency sub-bands by comparing or correlating  a frequency sub-bands group of sound  with the database containing groups of sub-bands of sounds); an attenuator (the sound modification application 122, i.e. the slider controls 208), based on the determined signal correlation conduct signal attenuation on the group of the first sub-band signals to provide gain- controlled sub-band signals ([0031] In operation, the sound modification application 122 acquires one or more audio signals (e.g., via audio input devices 154) and performs various operations on the one or more audio signals… thereby detecting and/or identifying sounds produced by different sources that are included in the one or more audio signals. [0036] In some embodiments, the sound modification application 122 may identify the characteristic frequency sub-bands for a classification by reference to information stored in sounds database 124. [0042] In some embodiments, the sound modification application 122 obtains information indicating frequency sub-bands from the sounds database 124, where a frequency sub-band is a range of frequencies… Based on the obtained information, which may include information indicating characteristic frequency sub-bands for “traffic” sounds, the sound modification application 122 may select frequency sub-band amongst the characteristic sub-bands for modification. [0043] The sound modification application 122 may use the analysis to determine and/or adjust the frequency sub-band to be selected for modification… The sound modification application 122 may analyze the sound 204 to determine and select one or more characteristic frequency sub-bands in the sound 204 using any technically feasible technique (e.g., sound spectrogram analysis). In some embodiments, the sound modification application 122 may first determine a frequency sub-band in sound 204 based on information from the sounds database 124 and then adjust the determined sub-band based on an analysis of the sound 204. The adjustment may include shifting the center of the sub-band and/or widening or narrowing the bandwidth of the sub-band. 
Applicant argument corresponding to Christoph et al. and Verbeke et al. not teaching “namely first/second audio input -> first/second filter bank to provide first/second sub-band signals -> correlator circuit.”, are therefore not persuasive, since the well-known of the Christoph et al. teaching is shown through the teaching of Jones. 
Therefore, all claims remain under rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Christoph et al.(US 2019/0108837 A1) in view of Verbeke et al.(US 20220246161 A1) further in view of Jones (US 2017/0374478 A1).

Regarding Claims 1, and 19-20, Christoph et al. teach: An audio device with improved talker discrimination, the audio device comprising at least a first audio input to receive a first voice input signal; a second audio input to receive a second voice input signal; a first filter bank circuit (anyone filter banks from the analysis filter banks, i.e. DSP 254 or FFT units in Fig.2 or NxQ filter matrix in Fig.7 or matrixing module 1205 ), configured to provide a plurality of first sub-band signals from the first voice input signal(analysis filter banks for transforming the microphone signal into the frequency domains or frequency sub-bands); a second filter bank circuit (another filter banks from the analysis filter bank i.e. DSP 254 or FFT units in Fig.2 or NxQ filter matrix in Fig.7 or matrixing module 1205), configured to provide a plurality of second sub-band signals from the second voice input signal (analysis filter banks for transforming the microphone signal into the frequency domains or frequency sub-bands) ([0017] The one or more microphones are connected to the processor unit and configured to provide the captured audio signals to the processor unit for further processing. The processing of the captured audio signals may be performed in the time domain and/or the frequency domain or in a frequency sub-band regime. For this purpose, the microphone signal may be subjected to a Fourier transform, in particular, a fast Fourier transform, a Discrete Fourier transform or the like or to filtering by analysis filter banks for transforming the microphone signal into the frequency domain. [0020] …two or more audio signals captured by spaced-apart microphones… [0024] Detecting a speech signal may further comprise detecting speech activity of at least two different human speakers using voice recognition based on speaker recognition methods. This may be achieved by a spectral analysis of the speech signal and by identifying at least two different spectral characteristics of the speech signal,...); a correlator circuit (measures determined from the microphone signal by SaaS device processor, i.e., correlation coefficients, which are determined from the Fourier coefficients of the logarithm of the spectral density i.e. determining signal coherence of two or more audio signals captured by spaced-apart microphones), configured to determine at least one signal correlation between at least a group of the first sub-band signals; an attenuator circuit (SaaS device processor filter out diffuse background noise and/or sound reflections), arrange to receive at least the group of sub-band signals and configured to conduct signal attenuation on the group of the sub-band signals to provide gain-controlled sub-band signals, wherein the signal attenuation is based on the determined at least one signal correlation; and an audio output circuit (loudspeaker), configured to provide a voice output signal from at least the gain- controlled (gains of background noise and/or sound reflections) sub-band signals ([0020] Voice activity detection may be carried out based on measures determined from the microphone signal, wherein the different measures include spectral slope, correlation coefficients, log likelihood ratios, cepstral and weighted cepstral coefficients, which are determined from the Fourier coefficients of the logarithm of the spectral density, as well as modified distance measures, short-time energy, zero-crossing rate, linear prediction coefficients, spectral entropy, a least-square periodicity measure, and wavelet transform coefficients. Voice activity detection may further include a noise reduction stage, e.g. by a spectral subtraction, filtering for echo compensation and/or determining signal coherence of two or more audio signals captured by spaced-apart microphones in order to filter out diffuse background noise and/or sound reflections. [0024] This may be achieved by a spectral analysis of the speech signal and by identifying at least two different spectral characteristics of the speech signal… The speaker recognition or speaker differentiation may be carried out using frequency estimation, hidden Markov models, Gaussian mixture models, pattern matching algorithms, neural networks, matrix representation, vector quantization, decision trees, a sequence of covariance lags of the spectral density of the signal, an autoregressive moving-average (ARMA) model, a spectral analysis based on the pitch of the detected speech signal, a detection of formants in the spectrum, or any other spectral characteristics as known in the art. [0026] Detecting the speech signal may further comprise subtracting a signal based on an audio signal output by the at least one loudspeaker from the captured audio signals. [0027] In one particular embodiment, the signal to be subtracted from the microphone signal may be determined from the output audio signal using an acoustic transfer function for the transfer of the audio signal from the at least one loudspeaker to the one or more microphones.).
 Christoph et al. do not teach: an attenuator circuit, arranged to receive at least the group of the first sub-band signals and configured to conduct signal attenuation on the group of the first sub-band signals to provide gain- controlled sub-band signals, wherein the signal attenuation is based on the determined at least one signal correlation; and an audio output, configured to provide a voice output signal from at least the gain- controlled sub-band signals.
Verbeke et al. teach: a correlator circuit(the sound modification application 122, i.e. the slider controls 208), configured to determine at least one signal correlation between at least a group of the first sub-band signals (a frequency sub-bands group of sound) and at least a group of the second sub-band signals(select one or more characteristic frequency sub-bands in the sound using any technically feasible technique (e.g., sound spectrogram analysis) or select a frequency sub-bands by comparing or correlating  a frequency sub-bands group of sound  with the database containing groups of sub-bands of sounds); an attenuator circuit (the sound modification application 122, i.e. the slider controls 208), arranged to receive at least the group of the first sub-band signals and configured to conduct signal attenuation on the group of the first sub-band signals to provide gain- controlled sub-band signals, wherein the signal attenuation is based on the determined at least one signal correlation; and an audio output circuit (output devices 156), configured to provide a voice output signal from at least the gain- controlled sub-band signals([0031] In operation, the sound modification application 122 acquires one or more audio signals (e.g., via audio input devices 154) and performs various operations on the one or more audio signals. In various embodiments, the sound modification application 122 may determine a plurality of sounds included in the one or more audio signals, thereby detecting and/or identifying sounds produced by different sources that are included in the one or more audio signals. For example, the sound modification application 122 may acquire multiple audio signals (e.g., from multiple microphones and/or from a multi-channel playback device) and determine a plurality of sounds included in the multiple audio signals. [0032] The sound modification application 122 may further determine one or more classifications for each of the determined sounds included in the one or more audio signals. The classifications associated with a sound may indicate the type of source that produced the sound. For example, possible sound classifications include types of persons (e.g., male, female), types of animals (e.g., dog, cat, bird), and types of objects (e.g., vehicle, construction equipment). [0043] In some embodiments, the sound modification application 122 may analyze the selected sound in the one or more audio signals, and optionally also the other sounds in the one or more audio signals and/or the one or more audio signals as a whole. The sound modification application 122 may use the analysis to determine and/or adjust the frequency sub-band to be selected for modification, in conjunction with or in lieu of determining the sub-band based on information obtained from sounds database 124. In some embodiments, if an audio signal includes just one sound, the sound may be analyzed to determine a frequency sub-band, instead of using information from sounds database 124, in order to determine a frequency sub-band that is specific to the sound as included in the audio signal. The sound modification application 122 may analyze the sound 204 to determine and select one or more characteristic frequency sub-bands in the sound 204 using any technically feasible technique (e.g., sound spectrogram analysis). The adjustment may include shifting the center of the sub-band and/or widening or narrowing the bandwidth of the sub-band. [0046] More generally, in various embodiments, the sound modification application 122 may make a sound more prominent or less prominent by any combination of: 1) modifying the sound across the entire frequency band of the sound (e.g., according to the techniques described above in conjunction with FIG. 2B); 2) modifying a frequency sub-band (e.g., the characteristic frequency sub-band) of the sound; and 3) modifying a frequency sub-band (e.g., the characteristic frequency sub-band) of one or more other sounds. For example, to make a first sound more prominent, the sound modification application 122 may simply amplify the first sound. As another example, the sound modification application 122 may amplify a certain frequency sub-band (e.g., the characteristic sub-band) of the first sound. [0047] In some embodiments, a first sound perceptually competes with a second sound if a perceived prominence of the second sound affects the perceived prominence of the first sound based on any number of criteria, including but not limited to sound amplitudes, characteristic frequency sub-bands, and so on. In some embodiments, sound modification application 122 may analyze the sounds in the one or more audio signals and identify perceptually competing sounds in any technically feasible manner, including but not limited to machine learning-based techniques and lookup in a database (e.g., sounds database 124). [0049] The sound modification application 122 may further cause the modified audio signal to be output to the user via audio output device(s) 156. For example, the sound modification application 122 transmits the modified audio signal to the audio output devices 156. [0060] The sound modification system selects a first sound included in the plurality of sounds for modification. The sound modification system then determines a first frequency sub-band of the first sound based at least on a classification of the first sound and modifies the first frequency sub-band. In some embodiments, the sound modification system modifies the first frequency sub-band by increasing or decreasing an amplitude of the first frequency sub-band of the first sound. The sound modification system may further select a second sound, determine a second frequency sub-band of the second sound, and modify the second frequency sub-band of the second sound.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Christoph et al. to include the teaching of Verbeke et al. in order to output a perceptually cleared an expected sound/signal from one or more captured sounds/signals from an environment through identifying and modifying the sub-band of the expected sound/signal among the whole sub-bands of the captured signals.
Christoph et al. in view of Verbeke et al. do not explicitly teaches, the well-known circuits such as “a first filter bank circuit, a second filter bank circuit, a correlation circuit, an attenuation circuit”.
Jones teaches “a first filter bank circuit (Fig. 2A, a bank of band pass filters 10, 11, anyone of band pass filters 10 or 11,  [0130] i. Subdividing the composite input signal in a plurality of frequency sub-bands (Band 1, Band 2, . . . Band N, cf. e.g. FIG. 2A) ) a second filter bank circuit(Fig. 2A, a bank of band pass filters 10, 11, anyone of band pass filters 10 or 11,  [0009] an analysis filter bank subdividing said frequency range of operation, or a part thereof, of said composite sound signal into a plurality of frequency sub-bands and providing corresponding frequency sub-band signals. [0030] In an embodiment, the TF conversion unit comprises a filter bank for filtering a (time varying) input signal and providing a number of (time varying) output signals each comprising a distinct frequency range of the input signal. In an embodiment, the TF conversion unit comprises a Fourier transformation unit for converting a time variant input signal to a (time variant) signal in the frequency domain. [0129] As it appears from FIGS. 1A and 1B, the input signal is generally a composite signal comprising both a target signal (such as a speech signal) and a competing signal (such as background noise and/or one or more competing voice signals). [0177] Each respective of the band pass filters 10, 11 provide a band passed (frequency sub-band) output signal 12.), a correlation circuit”(Fig. 2A grouping of bands 16, [0010] a signal processing unit connected to said analysis filter bank and comprising [0011] a band grouping unit for arranging frequency sub-bands in sub-band-groups based on comparable characteristics among the plurality of frequency sub-band signals; [0064] for each of the sub-band-groups calculate the correlation between the envelope of each of the frequency sub-bands in the specific sub-band-group and the corresponding group envelope. [0139] In an embodiment of the first aspect, the magnitude of the trough attenuation is greater for some bands within the sub-band group than for other bands within the sub-band group. In an embodiment, the magnitude of the attenuation is dependent on the correlation between the individual band's envelope and the group envelope. [0140] It should be noted that the magnitude of enhancement, or attenuation, can be made dependent on the correlation of each individual band's envelope with its sub-band group's envelope, …are used to select the sub-band groups. [0141] In an embodiment, the comparable characteristic is the correlations among the signal envelopes in said multiple frequency sub-bands (e.g. in those frequency bands that exhibit correlation with each other in a specific range of a correlation measure (e.g. cross-correlation) are allocated to the same sub-band group).), an attenuation circuit ([0012] an envelope extraction unit for calculating a group envelope for each of said sub-band groups, said group envelope comprising peaks and troughs; [0013] an enhancement unit for providing an enhancement function for each sub-band group configured to enhances said peaks in the group envelope and/or attenuate said troughs in the group envelope; and [0014] a combination unit for multiplying a signal in the frequency sub-bands of each individual sub-band-group by a respective enhancement function for the sub-band group in question, or a scaled version thereof, to provide enhanced frequency sub-band signals. [0018] In an embodiment, the signal processing unit comprises a further processing unit for applying a frequency and/or level dependent gain or attenuation and/or other signal processing algorithms to said frequency sub-band signals or to said enhanced frequency sub-band signals to provide processed frequency sub-band signals. [0133] iv. multiplying the signal in the bands of each individual group by a function that enhances (amplitude or energy in) peaks of the group envelope and/or attenuates (amplitude or energy in) troughs in the group envelope (cf. e.g. FIG. 2B). [0146] for each of the sub-band groups calculate the enhancement envelope for each band in this sub-band group; [0147] for each band multiply the signal in the band with the enhancement envelope of the band.).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the invention was made for Christoph et al.in view  of Verbeke et al. to include the well-known teaching of signal analysis and attenuation  circuits performing grouping frequency sub-bands based on comparable characteristics of the plurality of frequency sub-bands and the corresponding group envelope to attenuates energy in troughs in the group envelope.

Regarding Claim 2:  The audio device of claim 1, wherein the correlator circuit is configured to determine the at least one signal correlation repeatedly (See rejection of claim 1 and the limitation of determining one signal correlation repeatedly would be obvious based on the teaching of Christoph et al. [0024] The speaker recognition or speaker differentiation may be carried out using frequency estimation, … a spectral analysis based on the pitch of the detected speech signal, a detection of formants in the spectrum, or any other spectral characteristics as known in the art. Also see Jones teaching of the well-known process of the correlation circuit: [0011] a band grouping unit for arranging frequency sub-bands in sub-band-groups based on comparable characteristics among the plurality of frequency sub-band signals; [0064] for each of the sub-band-groups calculate the correlation between the envelope of each of the frequency sub-bands in the specific sub-band-group and the corresponding group envelope. [0139] In an embodiment of the first aspect, the magnitude of the trough attenuation is greater for some bands within the sub-band group than for other bands within the sub-band group. In an embodiment, the magnitude of the attenuation is dependent on the correlation between the individual band's envelope and the group envelope. [0140] It should be noted that the magnitude of enhancement, or attenuation, can be made dependent on the correlation of each individual band's envelope with its sub-band group's envelope, …are used to select the sub-band groups. [0141] In an embodiment, the comparable characteristic is the correlations among the signal envelopes in said multiple frequency sub-bands (e.g. in those frequency bands that exhibit correlation with each other in a specific range of a correlation measure (e.g. cross-correlation) are allocated to the same sub-band group).).

Regarding Claim 3: The audio device of claim 1, wherein the correlator circuit is configured to determine multiple signal correlations (See rejection of claim 1, specifically Verbeke et al. and Jones teaching ).

Regarding Claim 4: The audio device of claim 1, wherein the first filter bank circuit and the second filter bank circuit are configured so that at least each of the group of first sub-band signals has an associated sub-band (common or overlapping sub-bands) signal in the group of the second sub-band signals (See rejection of claim 1. Also see Jones teaching for well-known functionality of filterbanks circuit: [0030] In an embodiment, the TF conversion unit comprises a filter bank for filtering a (time varying) input signal and providing a number of (time varying) output signals each comprising a distinct frequency range of the input signal. In an embodiment, the TF conversion unit comprises a Fourier transformation unit for converting a time variant input signal to a (time variant) signal in the frequency domain. In an embodiment, the frequency range considered by the hearing device from a minimum frequency f.sub.min to a maximum frequency f.sub.min comprises a part of the typical human audible frequency range from 20 Hz to 20 kHz, e.g. a part of the range from 20 Hz to 12 kHz. In an embodiment, a signal of the forward and/or analysis path of the hearing device is split into a number NI of frequency sub-bands, where NI is e.g. larger than 5, such as larger than 10, such as larger than 50, such as larger than 100, such as larger than 500, at least some of which are processed individually. In an embodiment, the hearing device is/are adapted to process a signal of the forward and/or analysis path in a number NP of different frequency channels (NP≦NI). The frequency channels may be uniform or non-uniform in width (e.g. increasing in width with frequency), overlapping or non-overlapping.).

Regarding Claim 5:  The audio device of claim 4, wherein for each of the group of first sub-band signals, the correlator circuit is configured to determine a correlation between a sub-band signal of the first sub- band signals and the associated sub-band signal of the second sub-band signals ( See rejection of claim 1 and Christoph teaching: [0024] The speaker recognition or speaker differentiation may be carried out using frequency estimation, … a spectral analysis based on the pitch of the detected speech signal, a detection of formants in the spectrum, or any other spectral characteristics as known in the art. Verbeke teaching: [0043] In some embodiments, the sound modification application 122 may analyze the selected sound in the one or more audio signals, and optionally also the other sounds in the one or more audio signals and/or the one or more audio signals as a whole. The sound modification application 122 may use the analysis to determine and/or adjust the frequency sub-band to be selected for modification, in conjunction with or in lieu of determining the sub-band based on information obtained from sounds database 124. In some embodiments, if an audio signal includes just one sound, the sound may be analyzed to determine a frequency sub-band, instead of using information from sounds database 124, in order to determine a frequency sub-band that is specific to the sound as included in the audio signal. The sound modification application 122 may analyze the sound 204 to determine and select one or more characteristic frequency sub-bands in the sound 204 using any technically feasible technique (e.g., sound spectrogram analysis). The adjustment may include shifting the center of the sub-band and/or widening or narrowing the bandwidth of the sub-band. [0046] More generally, in various embodiments, the sound modification application 122 may make a sound more prominent or less prominent by any combination of: 1) modifying the sound across the entire frequency band of the sound (e.g., according to the techniques described above in conjunction with FIG. 2B); 2) modifying a frequency sub-band (e.g., the characteristic frequency sub-band) of the sound; and 3) modifying a frequency sub-band (e.g., the characteristic frequency sub-band) of one or more other sounds. For example, to make a first sound more prominent, the sound modification application 122 may simply amplify the first sound. As another example, the sound modification application 122 may amplify a certain frequency sub-band (e.g., the characteristic sub-band) of the first sound. [0047] In some embodiments, a first sound perceptually competes with a second sound if a perceived prominence of the second sound affects the perceived prominence of the first sound based on any number of criteria, including but not limited to sound amplitudes, characteristic frequency sub-bands, and so on. Also see the well-known functionality of the correlation circuit: [0010] a signal processing unit connected to said analysis filter bank and comprising [0011] a band grouping unit for arranging frequency sub-bands in sub-band-groups based on comparable characteristics among the plurality of frequency sub-band signals; [0064] for each of the sub-band-groups calculate the correlation between the envelope of each of the frequency sub-bands in the specific sub-band-group and the corresponding group envelope. [0139] In an embodiment of the first aspect, the magnitude of the trough attenuation is greater for some bands within the sub-band group than for other bands within the sub-band group. In an embodiment, the magnitude of the attenuation is dependent on the correlation between the individual band's envelope and the group envelope. [0140] It should be noted that the magnitude of enhancement, or attenuation, can be made dependent on the correlation of each individual band's envelope with its sub-band group's envelope, …are used to select the sub-band groups. [0141] In an embodiment, the comparable characteristic is the correlations among the signal envelopes in said multiple frequency sub-bands (e.g. in those frequency bands that exhibit correlation with each other in a specific range of a correlation measure (e.g. cross-correlation) are allocated to the same sub-band group).).

Regarding Claim 6: The audio device of claim 5, wherein the attenuator circuit  is configured for each of the group of first sub-band signals to conduct signal attenuation based on the correlation between the respective sub-band signal of the first sub-band signals and the associated sub-band signal of the second sub-band signals (See rejection of claim 1, specifically the teaching of Verbeke et al. and Jones teaching.).

Regarding Claim 7: The audio device of claim 1, wherein the signal correlation correspond to a spectral density correlation (See rejection of claim 1, specifically the teaching of Christoph and Jones.).

Regarding Claim 8: The audio device of claim 1, wherein the attenuator circuit is configured so that the signal attenuation is increased with a decrease in the signal correlation(See rejection of claim 1, specifically the teaching of Verbeke et al. [0004] Conventional approaches for selectively modifying sounds include selectively increasing or decreasing the energy level of certain sounds. For example, an inverse sound wave may be generated to cancel a certain sound within an audio signal. As another example, in order to enhance a certain sound, the amplitude of a sound channel corresponding to that sound may be increased. [0035] In some embodiments, the sound modification application 122 determines the frequency sub-band based on at least a classification associated with the sound. In particular, the sound modification application 122 may determine one or more characteristic frequency sub-bands for the sound based on the classification(s) of the sound. [0043] The sound modification application 122 may analyze the sound 204 to determine and select one or more characteristic frequency sub-bands in the sound 204 using any technically feasible technique (e.g., sound spectrogram analysis). [0046] For example, to make a first sound more prominent, the sound modification application 122 may simply amplify the first sound. As another example, the sound modification application 122 may amplify a certain frequency sub-band (e.g., the characteristic sub-band) of the first sound. As a further example, the sound modification application 122 may attenuate one or more frequency sub-bands (e.g., characteristic sub-bands) of one or more other sounds that perceptually compete with the first sound. [0060] The sound modification system selects a first sound included in the plurality of sounds for modification. The sound modification system then determines a first frequency sub-band of the first sound based at least on a classification of the first sound and modifies the first frequency sub-band. In some embodiments, the sound modification system modifies the first frequency sub-band by increasing or decreasing an amplitude of the first frequency sub-band of the first sound. The sound modification system may further select a second sound, determine a second frequency sub-band of the second sound, and modify the second frequency sub-band of the second sound.
 Also see Jones for the well-known function of the attenuation circuit: [0139] In an embodiment, the magnitude of the peak enhancement is greater for some bands within the sub-band group than for other bands within the sub-band group. In an embodiment, the magnitude of the enhancement is dependent on the correlation between the individual band's envelope and the group envelope. In an embodiment of the first aspect, the magnitude of the trough attenuation is greater for some bands within the sub-band group than for other bands within the sub-band group. In an embodiment, the magnitude of the attenuation is dependent on the correlation between the individual band's envelope and the group envelope.)

Regarding Claim 9:  The audio device of claim 1, wherein the first and second filter banks circuit each provide at least eight sub-band signals and wherein the attenuator conducts signal attenuation on the at least eight sub-band signals (See rejection of claim 1 and further the specific number of sub-band signals are design choice. Further see Jones teaching for the design choice   [0030] In an embodiment, the TF conversion unit comprises a filter bank for filtering a (time varying) input signal and providing a number of (time varying) output signals each comprising a distinct frequency range of the input signal. In an embodiment, the TF conversion unit comprises a Fourier transformation unit for converting a time variant input signal to a (time variant) signal in the frequency domain. In an embodiment, a signal of the forward and/or analysis path of the hearing device is split into a number NI of frequency sub-bands, where NI is e.g. larger than 5, such as larger than 10, such as larger than 50, such as larger than 100, such as larger than 500, at least some of which are processed individually. [0130] i. Subdividing the composite input signal in a plurality of frequency sub-bands (Band 1, Band 2, . . . Band N, cf. e.g. FIG. 2A). [0177] Referring to FIG. 2A, a signal 8 is provided to a filter bank (e.g. a bank of band pass filters 10, 11). In the example shown in FIGS. 1A and 1B, five such band pass filters were used, but it is understood that any suitable number of such filters may be used as deemed necessary. Each respective of the band pass filters 10, 11 provide a band passed (frequency sub-band) output signal 12. The bands may be overlapping or non-overlapping. The frequency sub-bands (1, . . . , N) may together cover a part of or the entire frequency range of operation of a hearing aid, e.g. from 0 Hz (or 20 Hz or more) to 8 kHz (or more, e.g. 10 kHz or more). [0229] The input unit (IU) shown in FIG. 5B provides a time-domain electric input signal y(n) as digital samples representing a composite input sound signal (e.g. comprising a number of speech signal components) in a frequency range of operation of the hearing device, t being time, and n being a time-sample index. The analysis filter bank (FBA) shown in FIG. 5B subdivides the frequency range of operation of the hearing aid, or a part thereof, into a plurality of frequency sub-bands Y(k,m) of the composite sound signal, k being a frequency sub-band index (k=1, N, N being the number of sub-bands), and m being a time-frame index.).

Regarding Claim 10: The audio device of claim 1, wherein the first and second filter banks circuits are configured to provide one or more of the sub-band signals to match psychoacoustic bands (See rejection of claim 1, specifically see Christoph et al. teaching [0021] Other methods, which may be used for detecting a speech signal in the microphone signal using speech recognition include, but are not limited to, power spectral analysis (FFT), linear predictive analysis (LPC), wherein a specific speech sample at a current time can be approximated as a linear combination of past speech samples and wherein the predictor coefficients are transformed to cepstral coefficients, perceptual linear prediction (PLP), which is based on the short term spectrum of speech and uses several psycho-physically based transformations,. and  Verbeke et al. teaching for sub-bands signals of psychoacoustic bands as “a frequency sub-band that is specific to the sound”. Also see Jones well-known teaching for function of filter banks: [0030] In an embodiment, the TF conversion unit comprises a filter bank for filtering a (time varying) input signal and providing a number of (time varying) output signals each comprising a distinct frequency range of the input signal. In an embodiment, the TF conversion unit comprises a Fourier transformation unit for converting a time variant input signal to a (time variant) signal in the frequency domain. In an embodiment, the frequency range considered by the hearing device from a minimum frequency f.sub.min to a maximum frequency f.sub.min comprises a part of the typical human audible frequency range from 20 Hz to 20 kHz, e.g. a part of the range from 20 Hz to 12 kHz. In an embodiment, a signal of the forward and/or analysis path of the hearing device is split into a number NI of frequency sub-bands, where NI is e.g. larger than 5, such as larger than 10, such as larger than 50, such as larger than 100, such as larger than 500, at least some of which are processed individually. In an embodiment, the hearing device is/are adapted to process a signal of the forward and/or analysis path in a number NP of different frequency channels (NP≦NI). The frequency channels may be uniform or non-uniform in width (e.g. increasing in width with frequency), overlapping or non-overlapping.).

Regarding Claim 11: The audio device of claim 1, further comprising at least one average power detector circuit (Fig.2A  envelope extractor 13, 14  or Fig.6,  an envelope extraction unit (EXU) ), connected to the attenuator circuit, the average power detector circuit being configured to determine an average power (group envelope's mean value) for each sub-band signal of the group of first sub-band signals (targeted group envelop of sub-band signals) and the group of second sub- band signals (masker group envelop of sub-band signals) (See rejection of claim 1 and Jones teaching: [0079] In an embodiment, the enhancement of peaks of the group envelope and attenuation of troughs in the group envelope comprises the following steps: [0080] defining a modulation enhancement m_enh; [0081] for the defined modulation enhancement (m_enh) keeping a running tally of the group envelope's mean value, modulation depth m_group and the current amplitude offset at time n relative to said mean value, where the modulation depth is given by m_group; [0082] for each frequency sub-band in each respective sub-band-group: [0083] multiplying the signal in a current time window by (1+p(n)*c(n)*m_enh), where 0≦p(n)≦1, and where p(n) is a function of the band envelope's correlation with the group envelope. [0123] FIGS. 1A and 1B shows the basic principle that having comodulation of a masker signal over a plurality of frequency sub-bands improves auditory perception of a target signal present together with the masking signal. A number (here 5) of frequency sub-band signals (F1, F2, F3, F4, F5) are shown with (normalized) relative amplitudes between −1 and 1 for a time segment of 1 s (cf. horizontal axis Time (s)′). [0126] The plot shown in FIG. 1A illustrates the role of comodulation in enhancing the perceptual separability of a target (I) from a masker (2). In FIG. 1A, the target (1) and a masker (2) are only present in the third frequency sub-band F3 and the other bands F1, F2, F4 and F5 of FIG. 1A are silent, i.e. they contain neither a target sound nor masking sounds. In FIG. 1B, the third frequency sub-band F3 still contains both the target (1) and the masker (2), but the other frequency sub-bands F1, F2, F4 and F5 contain masking sound frequency components. Specifically, in FIG. 1B, masker energy is present in all frequency sub-bands F1 through F5 and the masker is comodulated across these bands as indicated by the arrows denoted M in the top part of FIG. 1B. The perceptual consequence of having several comodulated masker bands is that it provides a cue that helps the listener perceptually segregate the masker from the target. Although the target (I) is the same in FIGS. 1A and 1B, listeners can more easily detect the target (1) in the example shown in FIG. 1B. [0127] It should be noted that the presence of the masker in the frequency sub-bands F1, F2, F4 and F5 makes the signal-to-noise ratio, where here we mean the sum of the energy in all of these frequency sub-bands, substantially worse than if the complete signal were present only in F3, as in FIG. 1A. Nevertheless, target detection (perception) gets better in the situation shown in FIG. 1B, as a result of comodulation of the masker between the frequency sub-bands. The principles that allow improved detection of the narrowband target in the simple example illustrated in FIGS. 1A and 1B are also believed to be important for segregating multiple broadband targets from each other. [0144] for each of said frequency sub-bands calculate the envelope of the band; [0145] for each of the sub-band groups calculate the correlation between the envelope of each of the bands in the specific sub-band group and the corresponding group envelope; [0146] for each of the sub-band groups calculate the enhancement envelope for each band in this sub-band group; [0147] for each band multiply the signal in the band with the enhancement envelope of the band. [0179] The band passed output signal 12 from each respective band pass filter is provided to a corresponding envelope extractor 13, 14 that determines the envelope as a function of time of the (frequency sub-band) output signal provided by the respective band pass filter. Envelope extraction may e.g. be performed by filtering, rectification and filtering, Hilbert transformation, or phase lock loop techniques. [0229] The envelope extraction unit (EXU) provides as an output respective group envelope signals E.sub.G(j), j=1, . . . , N.sub.SBG (here N.sub.SBG=3). Each group envelope signal E.sub.G(1), E.sub.G(2), E.sub.G(3) comprises peaks and troughs (as schematically indicated above the envelope extraction unit (EXU)). The group envelope may e.g. be determined as an average of each envelope of the sub-band group in question, or using frequency weighted averaging, where bands are weighted, e.g. by their importance for speech comprehension.).

Regarding Claim 12: The audio device of claim 11, wherein the correlator is connected with the at least one average power detector, and wherein the correlator is configured to determine the at least one signal correlation from the determined average power for each sub-band signal of the group of first sub-band signals and the group of second sub-band signals (See rejection of claim11.).

Regarding Claim 13: The audio device of claim 11, wherein the attenuator is connected with the at least one average power detector and is configured so that the signal attenuation of a sub-band signal of the group of first sub-band signals is increased with an increase in average power on the associated sub-band signal of the group of second sub-band signals (See rejection of claims 8 and 11 and Jones further teaching: [0034]. In an embodiment, the voice detector unit is adapted to classify a current acoustic environment of the user as a VOICE or NO-VOICE environment. This has the advantage that time segments of the electric microphone signal comprising, human utterances (e.g. speech) in the user's environment can be identified, and thus separated from time segments only comprising other sound sources (e.g. artificially generated noise). [0139] In an embodiment, the magnitude of the peak enhancement is greater for some bands within the sub-band group than for other bands within the sub-band group. In an embodiment, the magnitude of the enhancement is dependent on the correlation between the individual band's envelope and the group envelope. In an embodiment of the first aspect, the magnitude of the trough attenuation is greater for some bands within the sub-band group than for other bands within the sub-band group. In an embodiment, the magnitude of the attenuation is dependent on the correlation between the individual band's envelope and the group envelope. [0164] The time-varying function c(n) represents the group modulation envelope and is defined such that c(n) is positive when the group envelope is above its running mean and negative when the group envelope is below its running mean. [0167] for each frequency sub-band (index k) in each respective sub-band group (index j): [0168] multiplying the signal in a current time window by (1+p(n)*c(n)*m_enh) (termed the ‘enhancement envelope’ or the ‘enhancement function’ f.sub.e(j,p(k,n)) in relation to FIG. 6 below), where 0≦p(n)≦1, and where p(n) determines how much of m_enh is applied in the band (k) at a given point in time; p(n) can, for example, be set to depend on the band envelope's correlation with the group envelope; [0169] multiplying the signal by (1+p(n)*c(n)*m_enh); thereby increasing the magnitude of the peaks and deepening the troughs of the comodulation among the bands in the group.).

Regarding Claim 14: The audio device of claim 1, wherein the first audio input comprises or is connectable to at least one primary microphone and the second audio input comprises or is connectable to at least one secondary microphone (See rejection of claim 1 and also Jones teaching.).

Regarding Claim 15: The audio device of claim 1, wherein the audio device is one or more of a communication audio device and a headset (See rejection of claim 1 and Verbeke et al. teaching of [0030] For example, in one embodiment, the computing device 102, the input devices 152, the audio input device 154, the audio output device 156, and optionally the display device 158, may be included in one device, such as a smartphone, a tablet computer, a user-wearable headset, headphones, and so forth. In another embodiment, the audio input devices 154 and the audio output devices 156 may be separate from the computing device 102. For example, the audio input devices 154 and audio output devices 156 may be included in headphones that are connected to a separate computing device 102 (e.g., a smartphone, a laptop computer, etc.) via a wired or wireless connection.).

Regarding Claim 16: The audio device of claim 1, further comprising a silence detector  ( sub-band grouping unit (BGU) in analysis filter bank (FBA) connected with SPU (signal processing unit) in Fig.6) connected with the attenuator, which silence detector is configured to control the attenuator when voice silence determined (See rejection of claim 11 and Jones teaching: [0033] In an embodiment, the number of detectors comprises a level detector for estimating a current level of a signal of the forward path. In an embodiment, the predefined criterion comprises whether the current level of a signal of the forward path is above or below a given (L-)threshold value. In an embodiment, the predefined criterion comprises whether the current level of a signal of the forward path is within one or more ranges of level-values. [0034] In a particular embodiment, the hearing device comprises a voice detector (VD) for determining whether or not an input signal comprises a voice signal (at a given point in time). A voice signal is in the present context taken to include a speech signal from a human being. It may also include other forms of utterances generated by the human speech system (e.g. singing). In an embodiment, the voice detector unit is adapted to classify a current acoustic environment of the user as a VOICE or NO-VOICE environment. This has the advantage that time segments of the electric microphone signal comprising, human utterances (e.g. speech) in the user's environment can be identified, and thus separated from time segments only comprising other sound sources (e.g. artificially generated noise). [0127] Nevertheless, target detection (perception) gets better in the situation shown in FIG. 1B, as a result of comodulation of the masker between the frequency sub-bands. The principles that allow improved detection of the narrowband target in the simple example illustrated in FIGS. 1A and 1B are also believed to be important for segregating multiple broadband targets from each other. [0139] In an embodiment, the magnitude of the peak enhancement is greater for some bands within the sub-band group than for other bands within the sub-band group. In an embodiment, the magnitude of the enhancement is dependent on the correlation between the individual band's envelope and the group envelope. In an embodiment of the first aspect, the magnitude of the trough attenuation is greater for some bands within the sub-band group than for other bands within the sub-band group. In an embodiment, the magnitude of the attenuation is dependent on the correlation between the individual band's envelope and the group envelope. [0228] The signal processing unit (SPU), which is connected to the analysis filter bank FBA and receives frequency sub-band signals Y(k,m), comprises a frequency sub-band grouping unit (BGU) for arranging frequency sub-bands (k) in sub-band-groups SBG.sub.j, j=1, . . . , N.sub.SBG, based on comparable characteristics among the plurality of frequency sub-bands Y(k,m), and provides grouped sub-band signals Y.sub.SBGj(k,m). N.sub.SBG is the number of sub-band groups. N.sub.BSG depends e.g. on the type of target signal. N.sub.BSG may e.g. depend on the type and number of the currently present noise sources. In an embodiment, the comparable characteristics comprises the correlations among the signal envelopes in said multiple frequency sub-bands In an embodiment, the frequency sub-band grouping unit (BGU) is configured to assign a given sub-band to a given sub-band group, if it fulfils a given criterion for the comparable characteristics assigned to that sub-band group (e.g. is within a distance measure from a given value (or is larger than or smaller than a given value, etc.) of the characteristics, e.g. a given correlation value). The group envelope may e.g. be determined as an average of each envelope of the sub-band group in question, or using frequency weighted averaging, where bands are weighted, e.g. by their importance for speech comprehension. The signal processing unit (SPU) further comprises an enhancement unit (EHU) for providing respective enhancement functions f.sub.e(j), j=1, N.sub.SBG (here N.sub.SBG=3). In the embodiment of a signal processing unit (SPU) of FIG. 6, the enhanced frequency sub-band signals are processed by (further) processing unit (FPU), e.g. for applying a frequency and/or level dependent gain to the enhanced frequency sub-band signals to provided (further) processed signals Z(k,m), k=1, . . . , N.).

Regarding Claim 17: The audio device of claim 16, wherein the silence detector is connected with at least one average power detector and wherein the silence detector is configured to determine voice silence when the average power for each sub-band signal of the group of first sub-band signals is below an average silence signal level (See rejection of claim 16 and [0033] In an embodiment, the number of detectors comprises a level detector for estimating a current level of a signal of the forward path. In an embodiment, the predefined criterion comprises whether the current level of a signal of the forward path is above or below a given (L-)threshold value. In an embodiment, the predefined criterion comprises whether the current level of a signal of the forward path is within one or more ranges of level-values. [0034] In an embodiment, the voice detector unit is adapted to classify a current acoustic environment of the user as a VOICE or NO-VOICE environment. This has the advantage that time segments of the electric microphone signal comprising, human utterances (e.g. speech) in the user's environment can be identified, and thus separated from time segments only comprising other sound sources (e.g. artificially generated noise). [0164] The time-varying function c(n) represents the group modulation envelope and is defined such that c(n) is positive when the group envelope is above its running mean and negative when the group envelope is below its running mean. [0167] for each frequency sub-band (index k) in each respective sub-band group (index j): [0168] multiplying the signal in a current time window by (1+p(n)*c(n)*m_enh) (termed the ‘enhancement envelope’ or the ‘enhancement function’ f.sub.e(j,p(k,n)) in relation to FIG. 6 below), where 0≦p(n)≦1, and where p(n) determines how much of m_enh is applied in the band (k) at a given point in time; p(n) can, for example, be set to depend on the band envelope's correlation with the group envelope; [0169] multiplying the signal by (1+p(n)*c(n)*m_enh); thereby increasing the magnitude of the peaks and deepening the troughs of the comodulation among the bands in the group.).

Regarding Claim 18: The audio device of claim 16, wherein the silence detector is configured to release control of the attenuator when the average power in a given sub-band signal of the group of first sub-band signals exceeds the average silence signal level(See rejection of claim 17.).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record, Avendano et al.(US 2010/0094643 A1) teach: [0029] The grouping sub-module 202 may be configured to group the plurality of frequency sub-band signals into two or more groups. In exemplary embodiments, the frequency sub-band signals embodied within each group include frequency sub-band signals from adjacent frequency bands. In some embodiments, the groups may overlap. That is, one or more frequency sub-band signals may be included in more than one group in some embodiments. In other embodiments, the groups do not overlap. The number of groups designated by the grouping sub-module 202 may be optimized based on computational complexity, signal quality, and other considerations. Furthermore, the number of frequency sub-bands included in each group may vary from group to group or be the same for each group. [0030] The delay sub-module 204 may be configured to apply a delay function to at least one of the two or more groups. The delay function may determine a period of time to delay each frequency sub-band signal included in the two or more groups. In exemplary embodiments, the delay function is applied to realign group delays of the frequency sub-band signals in at least one of the two or more groups. The delay function may be based, at least in part, on a psychoacoustic model. Generally speaking, psychoacoustic models treat subjective or psychological aspects of acoustic phenomena, such as perception of phase shift in audio signals and sensitivity of a human ear. Additionally, the delay function may be defined using a delay table, as further described in connection with FIG. 3. [0031] The adjustment sub-module 206 may be configured to adjust one or more of a phase or amplitude of the frequency sub-band signals. In exemplary embodiments, these adjustments may minimize ripples, such as in a transfer function, produced during reconstruction. The phase and amplitude may be derived for any sample by the adjustment sub-module 206.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878.  The examiner can normally be reached on Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656